     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 1 of 10 Page ID #:1




      Ben Eilenberg (In Pro Per)
 1
      1519 Chapman Ave #101
 2    Fullerton, CA 92831
 3    951-201-4783
      EilenbergLegal@gmail.com
 4

 5    Ron Ask (SBN 103895)
      3600 Lime St Ste 412
 6
      Riverside, CA 92501
 7    951-684-5608
 8
      elc@elderlawcenter.net
 9    Attorneys for Plaintiff Ben Eilenberg
10
                         UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
      BEN EILENBERG,               ) Civil Action No.
13                                 )
                                   )
14                      Plaintiff, )
                                   )
15                                 )
      vs.                          ) COMPLAINT
16                                 )
                                   )
17    THE CITY OF COLTON, and DOES )
      1 through 50, inclusive,     )
18                                 )
                                   )
19                      Defendants )
                                   )
20                                 )
                                   )
21                                 )
                                   )
22                                 )
                                   )
23

24

25

26

27

28


                                         COMPLAINT - 1
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 2 of 10 Page ID #:2




                                        COMPLAINT
 1

 2          Plaintiff Ben Eilenberg for his complaint against Defendant City of
 3
      Colton and Does 1 through 50 (collectively “Defendants”) states as follows:
 4

 5                                   NATURE OF CASE
 6
            1.      This is an action under 42 U.S.C. 1983 for violation of civil
 7

 8
      rights. Specifically, Plaintiff is managing an initiative that is planned to be
 9    on the November 2020 ballot for the City of Colton, CA. Defendants have
10
      refused to allow initiative signature gatherers in the City of Colton,
11

12    effectively blocking the ability to get the initiative on the ballot. Therefore,
13
      Plaintiff was forced to bring this lawsuit.
14

15                                      THE PARTIES
16
            2.      Plaintiff Ben Eilenberg is an individual residing in Fullerton,
17

18
      California.

19          3.      Plaintiff Ben Eilenberg is managing the initiative campaign for
20
      the initiative entitled “Initiative Measure To Add Food Trucks, Food Truck
21

22    Commissaries, and Commercial Kitchens As Permitted Uses by Right in
23
      the City’s Commercial, Mixed-Use and Industrial Zones, Establishing a
24

25    Food Truck Overlay Zone and a Permitting System for Such Operations.”
26
            4.      Defendant the City of Colton is a general law city in the State of
27
      California, County of San Bernardino.
28


                                            COMPLAINT - 2
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 3 of 10 Page ID #:3




                               JURISDICTION AND VENUE
 1

 2          5.     This Court has subject matter jurisdiction over this dispute
 3
      pursuant to 42 U.S.C. 1983.
 4

 5          6.     This Court has personal jurisdiction over Defendant City of
 6
      Colton because it is located within this judicial district, regularly transacts
 7

 8
      business within this judicial district, and has committed violations of 42
 9    U.S.C. 1983 in this district.
10
            7.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§
11

12    1391(b).
13
                                    GENERAL ALLEGATIONS
14

15                         The Initiative Process In California
16
            8.     “The initiative is the power of the electors to propose statutes
17

18
      and amendments to the Constitution and to adopt or reject them. (Cal.

19    Const. art. II, sec. 8(a).)
20
            9.     In 1911, California voters amended the state Constitution to
21

22    provide voters the power to enact initiatives and referenda. This includes
23
      the right to do so on a municipal level.
24

25          10.    The process to qualify an initiative for the ballot is as follows:
26
                   a. Notice of Intent. Voters of the city draft the text of the
27
                      measure and file it with the City Clerk along with the notice
28


                                           COMPLAINT - 3
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 4 of 10 Page ID #:4




                    of intent to circulate petition. (Cal. Elec. Code § 9202.) The
 1

 2                  notice of intent may include a statement of the purpose of
 3
                    the measure, not to exceed 500 words. The legislative body
 4

 5                  may establish a filing fee not to exceed $200, provided that
 6
                    the fee must be refunded if, within one year, the city clerk
 7

 8
                    certifies the petition as sufficient.
 9               b. Request for Title and Summary. The city attorney must
10
                    provide a title for the measure and an impartial summary, in
11

12                  fewer than 500 words, within 15 days of the filing of the
13
                    notice of intent. (Cal. Elec. Code § 9203.)
14

15               c. Publication or Posting. The notice of intention filed with the
16
                    city clerk and the title and summary prepared by the City
17

18
                    Attorney must be published or posted by the proponents.

19                  (Cal. Elec. Code § 9205.)
20
                 d. Preparation and Circulation of Petition. After publication or
21

22                  posting, the proponents prepare and circulate the petition.
23
                    (Cal. Elec. Code § 9207.) Elections Code section 9020
24

25                  provides that the petition “shall be designed so that each
26
                    signer shall personally affix . . . [h]is or her residence
27
                    address.” That requirement is intended allow the election
28


                                          COMPLAINT - 4
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 5 of 10 Page ID #:5




                    official to determine during the verification process that the
 1

 2                  signer is properly registered at his or her residence address
 3
                    and therefore eligible to sign the petition. (Assembly v.
 4

 5                  Deukmejian (1982) 30 Cal.3d 638 [petition directing signers
 6
                    to write their address as registered to vote violates Elections
 7

 8
                    Code].) In addition, each section of the petition must have a
 9                  declaration of the circulator, the person soliciting the
10
                    signatures, who must be qualified to vote in the city, and the
11

12                  declaration must be in a specific form prescribed by law.
13
                    (Cal. Elec. Code § 9209.) The circulator’s declaration must
14

15                  contain the information required by Elections Code section
16
                    104. Subdivision (a)(3) of section 104 requires that the
17

18
                    declaration set forth “in the circulator’s own hand . . . the

19                  dates between which all the signatures to the petition or
20
                    paper were obtained . . . .”
21

22               e. Filing. Signatures and sections must be filed with the City
23
                    Clerk within 180 days of the receipt of the title and summary.
24

25                  (Cal. Elec. Code § 9208.) All sections of the petition must be
26
                    filed at the same time by one or more of the official
27

28


                                         COMPLAINT - 5
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 6 of 10 Page ID #:6




                      proponents or persons authorized in writing by the
 1

 2                    proponents. (Cal. Elec. Code § 9210.)
 3
            11.   Plaintiff is required to comply with these requirements or risk
 4

 5    not having the initiative qualify for the ballot.
 6
                       Plaintiff Has Been Blocked From Moving
 7

 8
                      His Initiative Forward In The City Of Colton
 9          12.   On or about November 7, 2019, Plaintiff submitted an initiative
10
      to Defendant the City of Colton for Title and Summary. (Exhibit A.)
11

12          13.   On or about November 21, 2019, Defendant provided a title and
13
      summary for the initiative. (Exhibit B.)
14

15          14.   The issuance of the title and summary began the 180 day
16
      deadline to gather signatures for the initiative to qualify it for the November
17

18
      2020 ballot.

19          15.   Plaintiff then published the initiative in the local newspaper as
20
      required under the Election Code.
21

22          16.   After the publication, Plaintiff hired a signature gathering firm
23
      and began gathering signatures.
24

25          17.   During the signature gathering process, the Covid-19 crises
26
      began.
27

28


                                            COMPLAINT - 6
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 7 of 10 Page ID #:7




            18.      Plaintiff wrote to Defendant the City of Colton to confirm that the
 1

 2    signature gatherers would continue to be allowed to gather signatures, or in
 3
      the alternative, that the City would provide an alternative accommodation.
 4

 5    (Exhibit C.)
 6
            19.      Defendant replied stating that it would not be allowing any
 7

 8
      accommodations (such as simply placing the initiative measure on the
 9    ballot via the City Council.) (Exhibit D.)
10
            20.      Plaintiff therefore replied to confirm that the signature gatherers
11

12    would be permitted to move forward with signature gathering, as they are
13
      essential workers engaged in a constitutional function. (Exhibit E.)
14

15          21.      Defendant replied stating that it would not deem the signature
16
      gatherers essential workers. (Exhibit F.)
17

18
            22.      This has left Plaintiff in the position where he cannot gather

19    signatures for the initiative to be placed on the November 2020 ballot.
20
                                  COUNT I – 42 U.S.C. 1983
21

22          23.      Plaintiff incorporates herein the allegations of paragraphs 1
23
      through 22 above specifically by reference.
24

25          24.      Section 1983 allows claims alleging the “deprivation of any
26
      rights, privileges, or immunities secured by the Constitution and [federal
27
      laws].” 42 U.S.C. § 1983.
28


                                             COMPLAINT - 7
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 8 of 10 Page ID #:8




            25.    Defendant, by blocking the ability to gather signatures in the
 1

 2    City of Colton and not providing any other accommodation (whether by
 3
      extending deadlines, placing the matter on the ballot via the City Council, or
 4

 5    other accommodation), has deprived Plaintiff of his Constitutional Rights
 6
      under both the Federal and California Constitutions.
 7

 8
            26.    Defendants acted under color of statute, ordinance, regulation,
 9    custom or usage of California and municipal authority.
10
            27.    Plaintiff has suffered the following damages:
11

12                 a. Loss of funds and time spent on the initiative prior to the City
13
                       of Colton’s refusal to allow signature gathering
14

15                 b. Loss of moneys that certain properties would be worth if the
16
                       initiative passes
17

18
                   c. Loss of constitutional right to gather signatures for an

19                     initiative.
20
                                 COUNT II – Writ of Mandate
21

22          28.    Plaintiff incorporates herein the allegations of paragraphs 1
23
      through 27 above specifically by reference.
24

25          29.    Plaintiff has a constitutional right to gather signatures to qualify
26
      an initiative.
27

28


                                           COMPLAINT - 8
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 9 of 10 Page ID #:9




            30.   Defendant has restricted that ability by deeming the
 1

 2    Constitutional function of signature gathering not to be essential.
 3
            31.   Plaintiff respectfully requests that the Court issue a writ of
 4

 5    mandate ordering the City to do any of the following:
 6
                  a. Allow signature gathering within the City of Colton; or
 7

 8
                  b. Place the initiative on the November 2020 ballot for the City
 9                   of Colton.
10
                                           PRAYER
11

12
      WHEREFORE, Plaintiff prays for judgment as follows:
13
            1.    For general and actual damages;
14
            2.    For costs of the suit, including attorneys’ fees;
15
            3.    For injunctive relief;
16
            4.    For a writ of mandate;
17
            5.    For any other, further, or different relief as the Court may deem
18
                  proper.
19

20
                                              Dated this 12th day of April, 2020
21

22

23                                            Attorneys for Plaintiff
24

25

26

27

28


                                           COMPLAINT - 9
     Case 8:20-cv-00767-FMO-DFM Document 1 Filed 04/20/20 Page 10 of 10 Page ID #:10




 1                                    VERIFICATION
 2          I, Ben Eilenberg, as Plaintiff, verify under penalty of perjury that I
 3     have read the above complaint and its contents. I also verify that, to the
 4     best of my knowledge and recollection, the matters stated in the complaint
 5     are true and correct.
 6          Executed this 12th day of April, 2020
 7

 8          ________________________________
 9          Ben Eilenberg
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          COMPLAINT - 10
